Beckworth, Judge:
This case, involving perfume atomizers imported from Prance, has been submitted on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the merchandise marked “A”, and checked RFH (Comm. Spec’s Initials) by Commodity Specialists R. F. Hewitt (Comm. Spec’s Name) on the invoices covered by the protest enumerated above consists of purse-sized perfume atomizers wholly or in chief value of aluminum, not coated or plated with precious metal, and valued over $5.00 per dozen, entered on and after August 31, 1963 and assessed for duty under the provisions of Item 706.55, TSUS, with duty at the rate of 35 per centum ad valorem.
2. As imported, said atomizers are cylindrical in shape, measuring approximately 2y2 inches in length and % inch in diameter and are not, in fact, Hat goods.
3. Said articles are, in fact, articles of aluminum, claimed dutiable under the provisions of Item 657.40, TSUS, at 19 per centum ad valorem.
4. Subject to the approval of the Court, this protest may be deemed submitted upon this stipulation, and limited to the foregoing claim. The protest is abandoned in all other respects.
In view of this stipulation, which is accepted as an agreed statement of fact, we hold that the merchandise, represented by the items marked with the letter “A” and the initials of the commodity specialist on the invoices covered by the protest herein, is properly dutiable under item 657.40 of the Tariff Schedules of the United States at 19 per centum ad valorem as articles of aluminum, not coated or plated with precious metal.
*131To that extent the protest is sustained. As to all other items, it is overruled.
Judgment will be rendered accordingly.